In a medical malpractice action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Suffolk County (Baisley, J.), dated December 18, 1985, as, upon reargument, adhered to its prior determination in an order of the same court, dated October 11, 1985, which granted a motion by the defendants Glass and Goodman for summary judgment dismissing the complaint insofar as it is asserted against them.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff failed to demonstrate a meritorious cause of action and a reasonable excuse for failing to comply with two conditional orders of preclusion. Accordingly, the Supreme Court did not abuse its discretion by granting summary judgment in favor of the respondents dismissing the complaint insofar as it is asserted against them (see, Bailey v North Shore Univ. Hosp., 91 AD2d 967, affd 59 NY2d 748; see also, Sigurdsson v Long Is. Jewish Hillside Med. Center, 114 AD2d 497; Crescenzo v McCabe Powers Body Co., 110 AD2d 619, lv dismissed 65 NY2d 605, 923; Gass v Gass, 101 AD2d 849). Mangano, J. P., Bracken, Kunzeman and Harwood, JJ., concur.